Caton, J. The original bill in this suit was filed to enforce the specific performance of an agreement for the sale of land. The respondent pleaded the statute of frauds, whereupon the complainant dismissed that bill, and afterwards, by leave of the court, filed a supplemental bill for the purpose of recovering back purchase-money which he had paid upon the parol agreement for the purchase of the land. One of the defendants in the supplemental bill filed a cross-bill to the use of the complainant in the supplemental bill, against the other defendants. To this there was a demurrer. Subsequently, the complainant, by leave of the court, filed an “ amended and supplemental bill.” Finally, a motion was made to dismiss the supplemental bill and amended supplemental bill, which motion was sustained by the court, and this is assigned for error. The circuit court, in the first instance, mistook the practice in allowing these supplemental bills to be filed, but at last decided very properly in dismissing the whole proceeding. When the original bill for a specific performance was dismissed, that suit was ended. There was no bill pending to which a supplemental bill could be filed. If the party was entitled to any equitable relief, he should have sought it by an original bill. It is difficult to conceive what object the complainant had in filing a supplemental, instead of an original bill, unless it was the consciousness that a court of law was the proper forum to grant the relief sought by the supplemental bill, and a design to support the jurisdiction of a court of equity, upon the ground that the court, having the subject-matter before it, would go on and do complete justice between the parties. But this attempt to give the court jurisdiction can be sustained by no recognized principle of chancery practice. Even if .the relief sought was properly within the province of a court of equity, it was not the proper subject for a supplemental bill. If brought into the suit at all, it should have been by an amendment to the original bill. A supplemental bill is proper where new matter has arisen since the filing of the original bill; but where matter which existed at the time the original bill was filed is to be brought in, it should be by an amendment. The leave to file the supplemental bill was improvidently granted, and the whole nutter was properly disposed of by dismissal. The dismissal will not prevent the complainant from bringing an action at law, to recover back the purchase-money. The decree of the circuit court must be affirmed. Decree affirmed.